Case 1:17-cv-02532-JMA-AKT Document 28 Filed 08/26/19 Page 1 of 1 PageID #: 173


                                                                   Littler Mendelson, P.C.
                                                                   290 Broadhollow Road
                                                                   Suite 305
                                                                   Melville, NY 11747




                                                                   Lisa M. Griffith
                                                                   631.247.4709 direct
 August 26, 2019                                                   631.247.4700 main
                                                                   lgriffith@littler.com




 VIA ECF
 Honorable Joan M. Azrack
 United States District Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:      Dennis L. D’Aguino, et al., v. Garda CL Atlantic, Inc.
          Docket No. 16-cv-00641 (JMA)(AKT)

          Jimmy L. Adkins, et al., v. Garda CL Atlantic, Inc.
          Docket No. 17-cv-2532 (JMA)(AKT)

 Dear Judge Azrack:

 This firm represents Defendant Garda CL Atlantic, Inc. (“Defendant”) in the above-referenced
 consolidated actions. We write on behalf of all Parties, pursuant to Your Honor’s Order
 requiring the Parties to advise the Court, by today, of the mediation date for these matters. We
 have been advised that the mediator, Martin Scheinman is on vacation and, therefore, we have
 not been able to secure a date for the mediation yet. Accordingly, the Parties respectfully
 request an extension of time until Friday, August 30, 2019 to provide the Court with the date
 selected for the mediation.

 Thank you for the Court’s consideration of this request.

 Respectfully submitted,

 LITTLER MENDELSON, P.C.

 /s/Lisa M. Griffith

 Lisa M. Griffith
 Daniel Gomez-Sanchez

 CC:      All Counsel of Record (via ECF)




   littler.com
